DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 2 and 10 recite the limitation “and the first conductive pad and the second conductive pad are respectively located in the first through hole and the second through hole.” There is insufficient support for said limitation in the disclosure as the first and second conductive pads (112 & 122) are located in the first and second dies and not in the first and second through holes (see Fig. 1-2).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 10 recite the limitation “and the first conductive pad and the second conductive pad are respectively located in the first through hole and the second through hole.” Said limitation is ambiguous and contradictory to the drawings as the first and second conductive pads appear to be located in the first and second dies, and not in the first and second through holes. Correction/clarification is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 & 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoishizaka et al. (US PUB. 2005/0146005).
Regarding claim 1, Shimoishizaka teaches a chip package, comprising: 
a first die 102 having a first conductive pad 101 (Fig. 1B & Fig. 5B); 
a second die 104 disposed on the first die 102 and having a second conductive pad 103 (Fig. 1B & Fig. 5B); 
a molding material 107 (one of the ordinary skill would read the insulating resin layer 107 as a molding material) covers the first die 102 and the second die 104 and having a top portion, a bottom portion, and an inclined portion adjoins the top portion and the bottom portion (see Fig. 5B), wherein the top portion is located on the second die 104, and the bottom portion is located on the first die 102 (Fig. 1B & Fig. 5B); and 
a redistribution layer (one of the ordinary skill would read wiring layers 108 & 109 as redistribution layer) disposed along the top portion, the inclined portion, and the bottom portion, wherein the redistribution layer (108 & 109) is electrically connected to the first conductive pad 101 and the second conductive pad 103 (see Fig. 1B & Fig. 5B).
Regarding claim 2, Shimoishizaka teaches the chip package of claim 1, wherein the bottom portion and the top portion of the molding material 107 respectively have a first through hole and a second through hole, and the first conductive pad and the second conductive pad are respectively located in the first through hole and the second through hole (Fig. 1B & Fig. 5B).
Regarding claim 3, Shimoishizaka teaches the chip package of claim 1, wherein the inclined portion and the bottom portion of the molding material form an obtuse angle (Fig. 5B).
Regarding claim 4, Shimoishizaka teaches the chip package of claim 1, wherein a top surface of the bottom portion is lower than a top surface of the top portion (Fig. 1B & Fig. 5B).
Regarding claim 5, Shimoishizaka teaches the chip package of claim 1, further comprising an adhesive layer disposed between the first die and the second die (Para [0042 & 0052]).
Regarding claim 6, Shimoishizaka teaches the chip package of claim 1, further comprising a passivation layer 115 covering the redistribution layer and the molding material (e.g. Fig. 2 & Fig. 6).
Regarding claim 7, Shimoishizaka teaches the chip package of claim 6, wherein the passivation layer 115 and the molding material 107 comprise different materials (Fig. 5-6 and respective texts – note the passivation layer 115 and the molding material 10 are shown with different shades).

Regarding claim 9, Shimoishizaka teaches a chip package, comprising: 
a first die 102 having a first conductive pad 101 (Fig. 1B and 5B); 
a second die 104 disposed on the first die 102 and having a second conductive pad 103 (Fig. 1B & Fig. 1B); 
a molding material 107 (one of the ordinary skill would read the insulating resin layer 107 as a molding material) covers the first die 102 and the second die 104 and having a top portion, a bottom portion, and an inclined portion adjoins the top portion and the bottom portion, wherein the top portion is located on the second die 104, the bottom portion is located on the first die 102, and a distance between a top surface of the top portion and a top surface of the bottom portion is smaller than a distance between the top surface of the top portion and the first die 102 (Fig. 1B & Fig. 5B); and
a redistribution layer (one of the ordinary skill would read wiring layers 108 & 109 as redistribution layer) disposed along the top portion, the inclined portion, and the bottom portion, wherein the redistribution layer (108 & 109) is electrically connected to the first conductive pad 101 and the second conductive pad 103 (see Fig. 1B & Fig. 5B).
Regarding claim 10, Shimoishizaka teaches the chip package of claim 9, wherein the bottom portion and the top portion of the molding material 107 respectively have a first through hole and a second through hole, and the first conductive pad and the second conductive pad are respectively located in the first through hole and the second through hole (Fig. 1B & Fig. 5B).
Regarding claim 11, Shimoishizaka teaches the chip package of claim 9, wherein the inclined portion and the bottom portion of the molding material form an obtuse angle (Fig. 5B).
Regarding claim 12, Shimoishizaka teaches the chip package of claim 9, wherein a top surface of the bottom portion is lower than a top surface of the top portion (Fig. 1B & Fig. 5B).
Regarding claim 13, Shimoishizaka teaches the chip package of claim 9, further comprising an adhesive layer disposed between the first die and the second die (Para [0042 & 0052]).
Regarding claim 14, Shimoishizaka teaches the chip package of claim 9, further comprising a passivation layer 115 covering the redistribution layer and the molding material (e.g. Fig. 2 & Fig. 6).
Regarding claim 15, Shimoishizaka teaches the chip package of claim 14, wherein the passivation layer 115 and the molding material 107 comprise different materials (Fig. 5-6 and respective texts – note the passivation layer 115 and the molding material 10 are shown with different shades).

Claim(s) 8 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Shimoishizaka as applied to claims 1 and 9 above, and in further view of Hsu et al. (US PUB. 2018/0076179).
Regarding claim 8, Shimoishizaka is silent on  the chip package of claim 6, wherein the passivation layer 115 has an opening, the chip package further comprises a conductive structure, and the conductive structure is located on the redistribution layer in the opening. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Hsu teaches in Fig. 6, wherein a passivation layer 170 has an opening (note opening housing components 126), the chip package further comprises a conductive structure 126, and the conductive structure is located on the redistribution layer 150 in the opening (see Fig. 6). As such, said claim feature would have been obvious and within the routine skill in the art.
Regarding claim 16, Shimoishizaka is silent on  the chip package of claim 14, wherein the passivation layer 115 has an opening, the chip package further comprises a conductive structure, and the conductive structure is located on the redistribution layer in the opening. The Examiner understands that said claim feature would have been obvious in the semiconductor art. For instance, Hsu teaches in Fig. 6, wherein a passivation layer 170 has an opening (note opening housing components 126), the chip package further comprises a conductive structure 126, and the conductive structure is located on the redistribution layer 150 in the opening (see Fig. 6). As such, said claim feature would have been obvious and within the routine skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894